                         1

                         2
                                                                                                                      JS-6
                         3

                         4

                         5

                         6

                         7

                         8

                         9
                                                           UNITED STATES DISTRICT COURT
                        10

                        11                               CENTRAL DISTRICT OF CALIFORNIA

                        12                                                       * * *

                        13 CAROLE MAZER, an individual,                                   Case No. 2:19-cv-07700-SVW-SK

                        14                  Plaintiff,                                    Judge: Hon. Stephen V. Wilson
                        15
                                   vs.                                                    ORDER GRANTING JOINT
                        16                                                                STIPULATION OF VOLUNTARY
                           MEDCOR, INC., and DOES 1 through 50,                           DISMISSAL (FRCP 41(a)(1)(A))
                        17 inclusive,
                                                                                          Complaint Filed: August 5, 2019
                        18                  Defendants.
                                                                                          Removal Filed:        September 5, 2019
                        19                                                                Pretrial Conf.:       April 20, 2020
                        20                                                                Jury Trial:           April 28, 2020

                        21          IT IS HEREBY ORDERED, pursuant to stipulation of the Parties, and for Good Cause

                        22 appearing, that the above-entitled Action is hereby DISMISSED WITH PREJUDICE, with the

                        23 Parties to bear their own attorneys’ fees and costs incurred in the Action.

                        24          IT IS SO ORDERED.

                        25 Dated: April 6, 2020                             _________________________________________
                                                                              HONORABLE STEPHEN V. WILSON
                        26                                                    UNITED STATES DISTRICT JUDGE
                        27

   Sutton Hague         28
Law Corporation, P.C.
 5200 N. PALM AVENUE
      SUITE 203
  FRESNO, CA 93704                                                                   1
                                    __________________________________________________________________________________________________
                                       [PROPOSED] ORDER GRANTING JOINT STIPULATION OF VOLUNTARY DISMISSAL (FRCP 41(a)(1)(A))
